DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

               JUANITA ALLEN and LORENZO ALLEN,
                           Appellants,

                                    v.

     BANK OF NEW YORK MELLON, f/k/a BANK OF NEW YORK
           as Successor Trustee to JP MORGAN CHASE, N.A.
     as Trustee for Asset Backed Funding Corporation Asset Backed
                     Certificates, Series 2003-AHL1,
                                 Appellee.

                              No. 4D21-1270

                          [December 2, 2021]

   Appeal of a nonfinal order from the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; Andrea Gundersen, Judge; L.T. Case
No. CACE14-009009.

  Juanita Allen and Lorenzo Allen, Parkland, pro se.

  James H. Wyman of Hinshaw & Culbertson LLP, Coral Gables, for
appellee.

PER CURIAM.

  Affirmed.

DAMOORGIAN, GERBER and ARTAU, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.